      Case 3:18-cr-00203-EMC Document 206 Filed 07/23/19 Page 1 of 7


 1   KEKER, VAN NEST & PETERS LLP
     JOHN W. KEKER - # 49092
 2   jkeker@keker.com
     ELLIOT R. PETERS - # 158708
 3   epeters@keker.com
     ELIZABETH K. MCCLOSKEY - # 268184
 4   emccloskey@keker.com
     NICHOLAS S. GOLDBERG - # 273614
 5   ngoldberg@keker.com
     633 Battery Street
 6   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
 7   Facsimile:     415 397 7188

 8   Attorneys for Defendant
     CHRISTOPHER LISCHEWSKI
 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                    Case No. 3:18-cr-00203-EMC
14                  Plaintiff,                    DEFENDANT’S MOTION IN LIMINE
                                                  NO. 2 TO EXCLUDE EVIDENCE OF HIS
15             v.                                 PRIOR INVOCATION OF HIS FIFTH
                                                  AMENDMENT RIGHTS
16   CHRISTOPHER LISCHEWSKI,
                                                  Date:      August 27, 2019
17                  Defendant.                    Time:      2:30 p.m.
                                                  Dept.      Courtroom 5 – 17th Floor
18                                                Judge:     Hon. Edward M. Chen
19                                                Date Filed: May 16, 2018
20                                                Trial Date: November 4, 2019
21

22

23
               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
24

25

26

27

28

        DEFENDANT’S MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE OF HIS PRIOR INVOCATION
                                OF HIS FIFTH AMENDMENT RIGHTS
                                    Case No. 3:18-cr-00203-EMC
     1325875
      Case 3:18-cr-00203-EMC Document 206 Filed 07/23/19 Page 2 of 7


 1                                NOTICE OF MOTION AND MOTION
 2   TO ALL PARTIES AND THEIR COUNSEL OF RECORD IN THIS ACTION:

 3             PLEASE TAKE NOTICE that on August 27, 2019 at 2:30 p.m., or as soon thereafter as

 4   the matter may be heard, in Courtroom 5, 17th Floor, of the United States District Court for the

 5   Northern District of California, 450 Golden Gate Avenue, San Francisco, CA 94102, Defendant

 6   Christopher Lischewski will and hereby does move in limine to exclude reference to or

 7   introduction of any evidence, testimony, or argument regarding his invocation of his Fifth

 8   Amendment privilege at two prior depositions: (1) a deposition given in connection with the

 9   Department of Justice’s investigation of the proposed Chicken of the Sea-Bumble Bee merger,

10   and (2) a deposition in the civil multidistrict litigation pending in the Southern District of

11   California, captioned In re Packaged Seafood Products Antitrust Litigation, Case No. 15-MD-

12   1670-JLS (S.D. Cal.).

13             This motion is based upon the instant notice, the following Memorandum of Points and

14   Authorities, the accompanying Declaration of Nicholas S. Goldberg and the exhibits attached

15   thereto, the records in this case, and upon such argument as may be made at the hearing on

16   August 27, 2019.

17

18
     Dated: July 23, 2019                                    KEKER, VAN NEST & PETERS LLP
19
20
                                                      By:     /s/ Elliot R. Peters
21                                                           JOHN W. KEKER
                                                             ELLIOT R. PETERS
22                                                           ELIZABETH K. MCCLOSKEY
                                                             NICHOLAS S. GOLDBERG
23
                                                             Attorneys for Defendant
24                                                           CHRISTOPHER LISCHEWSKI

25

26

27

28
                                                        i
        DEFENDANT’S MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE OF HIS PRIOR INVOCATION
                                OF HIS FIFTH AMENDMENT RIGHTS
                                    Case No. 3:18-cr-00203-EMC
     1325875
      Case 3:18-cr-00203-EMC Document 206 Filed 07/23/19 Page 3 of 7


 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.        INTRODUCTION
 3             Defendant Christopher Lischewski moves to exclude any evidence, argument, or reference

 4   to his invocation of the Fifth Amendment at two prior depositions: (1) a deposition given in

 5   connection with the Department of Justice’s investigation of the proposed Chicken of the Sea-

 6   Bumble Bee merger, and (2) a deposition in the civil multidistrict litigation pending in the

 7   Southern District of California, captioned In re Packaged Seafood Products Antitrust Litigation,

 8   Case No. 15-MD-1670-JLS (S.D. Cal.) ( “Packaged Seafood MDL”). Mr. Lischewski’s

 9   invocation of his Fifth Amendment privilege in these depositions is inadmissible because it would

10   violate his constitutional rights protected by the Fifth Amendment, and the risk of unfair and

11   improper prejudice outweighs any minimal probative value under Rule 403. The government

12   should be prohibited from mentioning Mr. Lischewski’s deposition testimony regardless of

13   whether Mr. Lischewski testifies in his own defense in this criminal trial.

14   II.       BACKGROUND
15             After the government launched its criminal investigation into the packaged seafood

16   industry, Mr. Lischewski was subpoenaed to testify at two separate depositions. First, in

17   December 2015, Mr. Lischewski appeared for a deposition pursuant to a civil investigative

18   demand in connection with the Department of Justice’s then-ongoing analysis of the proposed

19   merger between Chicken of the Sea and Bumble Bee. Because the Antitrust Division’s criminal

20   investigation had begun months earlier, on the advice of counsel, Mr. Lischewski asserted his

21   Fifth Amendment privilege.

22             Mr. Lischewski also has been named as a defendant in one of the dozens of civil antitrust

23   actions alleging price-fixing in the packaged seafood industry, consolidated in the Southern

24   District of California. See Packaged Seafood MDL, Dkt. No. 1435. When the plaintiffs in the

25   civil MDL sought to depose Mr. Lischewski in 2018, he moved for a protective order to stay

26   discovery against him pending completion of this criminal action. Packaged Seafood MDL, Dkt.

27

28
                                                        1
           DEFENDANT’S MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE OF HIS PRIOR INVOCATION
                                   OF HIS FIFTH AMENDMENT RIGHTS
                                       Case No. 3:18-cr-00203-EMC
     1325875
         Case 3:18-cr-00203-EMC Document 206 Filed 07/23/19 Page 4 of 7


                                            1
 1   No. 1371, (S.D. Cal. Sept. 20, 2018). The court ultimately allowed the civil plaintiffs to depose

 2   Mr. Lischewski, but made clear that the government would not be able to use Mr. Lischewski’s

 3   invocation of his Fifth Amendment rights in this criminal case: “if Mr. Lischewski invokes his

 4   privilege in in the civil case, the United States cannot use that invocation to draw an adverse

 5   inference against him in his criminal trial.” Packaged Seafood MDL, Dkt. No. 1632 at 5 (citing

 6   Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1264 (9th Cir. 2000)) (emphasis added).

 7   Mr. Lischewski’s deposition in the MDL took place on December 10, 2018, and, on the advice of

 8   his counsel, he asserted his Fifth Amendment privilege.

 9   III.      ARGUMENT
10             A.     Allowing evidence of Mr. Lischewski’s prior invocation of the Fifth
                      Amendment would be unconstitutional.
11

12             The Court should prohibit the government from making any reference to Mr. Lischewski’s

13   assertion of his Fifth Amendment privilege at either of these depositions. The Fifth Amendment

14   provides that “[n]o person . . . shall be compelled in any criminal case to be a witness against

15   himself[.]” U.S. Const. amend. V. “Notwithstanding the text that seemingly limits the right

16   against self-incrimination to the criminal context, the Fifth Amendment’s protections have been

17   deemed to apply to civil proceedings.” Glanzer, 232 F.3d at 1263. Thus, the Fifth Amendment

18   privilege protects an individual from answering questions “put to him in any . . . proceeding, civil

19   or criminal, formal or informal, where answers might incriminate him in future criminal

20   proceedings.” Lefkowitz v. Turley, 414 U.S. 70, 77 (1973).

21             It is well settled that the government cannot penalize Mr. Lischewski for invoking his

22   Fifth Amendment privilege. See Lefkowitz v. Cunningham, 431 U.S. 801, 806 (1977). The Fifth

23   Amendment “outlaws” prosecutors from commenting on Mr. Lischewski’s refusal to testify,

24   either directly or indirectly. Griffin v. California, 380 U.S. 609, 614 (1965); see also Hovey v.

25   Ayers, 458 F.3d 892, 912 (9th Cir. 2006). Such commentary would amount to the imposition of a

26   penalty for exercising his constitutional privilege. Griffin, 380 U.S. at 614; see also Grunewald v.

27   1
       Mr. Lischewski also moved to dismiss the claims against him in the civil MDL, and that motion
28   is currently pending. Packaged Seafood MDL, Dkt. No. 1525 (S.D. Cal. Oct. 19, 2018).
                                                        2
            DEFENDANT’S MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE OF HIS PRIOR INVOCATION
                                    OF HIS FIFTH AMENDMENT RIGHTS
                                        Case No. 3:18-cr-00203-EMC
     1325875
      Case 3:18-cr-00203-EMC Document 206 Filed 07/23/19 Page 5 of 7


 1   United States, 353 U.S. 391, 425 (1957) (J. Black, concurring) (“I can think of no special

 2   circumstances that would justify use of a constitutional privilege to discredit or convict a person

 3   who asserts it.”).

 4             This principle applies with equal force regardless of whether Mr. Lischewski invokes his

 5   Fifth Amendment privilege in prior proceedings or during the criminal trial itself. See United

 6   States v. Carriles, 832 F. Supp. 2d 699, 703 (W.D. Tex. 2010) (“[T]here is no reason to

 7   distinguish between invocations of the privilege in prior proceedings and those made during a

 8   criminal trial, because the form of compulsion would be the same.”). Otherwise, there would be

 9   little substance in the Supreme Court’s holding that the protections against self-incrimination

10   extends to any testimony where an individual’s answers might “incriminate [a defendant] in

11   future criminal proceedings.” Turley, 414 U.S. at 77.

12             Accordingly, the Court must preclude the government from introducing evidence

13   regarding Mr. Lischewski’s assertion of his Fifth Amendment privilege in prior depositions to

14   protect the constitutional right that Amendment was designed to secure.

15             B.     Evidence of Mr. Lischewski’s prior invocation the Fifth Amendment is
                      unfairly prejudicial.
16

17             Any mention of Mr. Lischewski’s prior invocation of the Fifth Amendment should also be

18   precluded because it would result in tremendous undue prejudice that far surpasses any minimal

19   probative value. Fed. R. Evid. 403. The government’s only purpose in referring to Mr.

20   Lischewski’s deposition testimony would be to invite the jury to infer from Mr. Lischewski’s

21   silence either culpability or a lack of honesty. But this is the very inference forbidden by the Fifth

22   Amendment. See Carter v. Kentucky, 450 U.S. 288, 305 (1981). Moreover, Mr. Lischewski’s

23   prior invocation of his Fifth Amendment privilege has no bearing on his guilt or innocence. See

24   United States v. Tomaiolo, 249 F.2d 683, 691 (2d Cir. 1957) (“Insofar as guilt or innocence is

25   concerned, it is clear that claiming the privilege does not imply guilt which would be at all

26   inconsistent with later protestations or indications of innocence.”); see also U.S. ex rel. Carbone

27   v. Manson, 447 F. Supp. 611, 622 (D. Conn. 1978) (“[I]t is not at all clear that any inference can

28   be reasonably drawn from the invocation of the Fifth Amendment on the advice of counsel.”).
                                                       3
        DEFENDANT’S MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE OF HIS PRIOR INVOCATION
                                OF HIS FIFTH AMENDMENT RIGHTS
                                    Case No. 3:18-cr-00203-EMC
     1325875
         Case 3:18-cr-00203-EMC Document 206 Filed 07/23/19 Page 6 of 7


 1   Because any reference to Mr. Lischewski’s deposition testimony would invite the danger of

 2   unfair prejudice without offering any legitimate probative value, the government should be

 3   prohibited from commenting at trial on Mr. Lischewski’s invocation of his Fifth Amendment

 4   rights. See United States v. Bland, 908 F.2d 471, 473 (9th Cir. 1990).

 5             C.     The government may not cross-examine Mr. Lischewski about his prior
                      invocation of the Fifth Amendment.
 6

 7             Even if Mr. Lischewski elects to testify in his own defense, the Court must preclude the

 8   government from cross-examining him about his prior assertion of his Fifth Amendment rights.

 9   The government may claim that Mr. Lischewski’s depositions are fodder for cross-examination as

10   a prior statement. See Fed. R. Evid. 801(d)(1)(A). But a prior statement may be used to impeach

11   the credibility of a criminal defendant or witness only if it is inconsistent with the witness’s

12   testimony. See Grunewald v. United States, 353 U.S. 391, 419-420 (1957); United States v.

13   McLaughlin, 663 F.2d 949, 952 (9th Cir. 1981) (“A basic rule of evidence provides that prior

14   inconsistent statements may be used to impeach the credibility of a witness. As a preliminary

15   matter, however, the court must be persuaded that the statements are indeed inconsistent.”)

16   (quoting United States v. Hale, 422 U.S. 171, 176 (1975)).

17             Mr. Lischewski’s invocation of his Fifth Amendment rights is not inconsistent with any

18   testimony he may offer in his own defense. The Supreme Court and the Ninth Circuit have both

19   “condemn[ed] the practice of imputing a sinister meaning to the exercise of a person’s

20   constitutional right under the Fifth Amendment.” Fowle v. United States, 410 F.2d 48, 54 (9th

21   Cir. 1969) (quoting Slochower v. Board of Education, 350 U.S. 551, 557-558 (1956)). This is

22   because invoking the Fifth Amendment “serves to protect the innocent who otherwise might be

23   ensnared by ambiguous circumstances.” Grunewald, 353 U.S. at 422 (citing Slochower, 350,

24   U.S. at 557-558). Mr. Lischewski’s assertion of his Fifth Amendment rights is not inconsistent

25   with any testimony that he may offer in his own defense, and therefore the government cannot use
                                                     2
26   his civil deposition to impeach him at trial.

27
     2
      By contrast, Mr. Lischewski may properly cross-examine the government’s cooperators Scott
28   Cameron, Kenneth Worsham, and Steve Hodge abou
                                                         4
          DEFENDANT’S MOTION IN LIMINE NO. 2 TO EXCLUDE EVIDENCE OF HIS PRIOR INVOCATION
                                  OF HIS FIFTH AMENDMENT RIGHTS
                                      Case No. 3:18-cr-00203-EMC
     1325875
Case 3:18-cr-00203-EMC Document 206 Filed 07/23/19 Page 7 of 7
